UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6746


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN E. HARGROVE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:07-cr-00058-GMG-RWT-1)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Hargrove, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John E. Hargrove appeals the district court’s order construing Hargrove’s request

for the court to provide a cost for copies of all transcripts from his criminal case as a motion

for transcripts and denying that relief. We have reviewed the record and find no reversible

error or abuse of discretion. Accordingly, we affirm for the reasons stated by the district

court. United States v. Hargrove, No. 3:07-cr-00058-GMG-RWT-1 (N.D.W. Va. Apr. 8,

2020). We deny Hargrove’s motion to preclude certain BOP officials from handling or

processing his legal materials. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                               2